 



Exhibit 10.1

EMPLOYMENT SEPARATION AGREEMENT

     This Employment Separation Agreement (“Agreement”), dated as of June 30,
2005, is between Ace Cash Express, Inc., a Texas corporation (the “Company”),
and Donald H. Neustadt, an individual resident of the State of Texas
(“Neustadt”). The Company and Neustadt are hereinafter collectively referred to
as the “Parties.”

     WHEREAS, Neustadt has been previously employed by the Company under an
Employment Agreement dated as of July 1, 2004 (the “Employment Agreement”);

     WHEREAS, Neustadt is ceasing his employment with the Company under the
Employment Agreement on the date of this Agreement (the “Separation Date”);

     WHEREAS, the Parties desire to settle fully and finally, in the manner set
forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including
(without limitation) any and all claims and controversies arising out of the
Employment Agreement, the employment relationship between the Parties, and the
cessation thereof;

     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth in this Agreement, the Parties hereby agree as follows:

     1. Cessation of Employment. On the Separation Date, Neustadt resigns from,
and ceases, his employment with the Company. The preceding sentence shall not,
however, affect Neustadt’s continuing service as a director of the Company.

     2. General Releases and Covenants Not to Sue:



  (a)   Neustadt, for himself and on behalf of his agents, attorneys-in-fact,
heirs, assigns, successors, executors, and administrators, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company and its
current and former parent, subsidiary, affiliated, and related corporations,
firms, associations, partnerships, and other entities (including, without
limitation, the Subsidiaries), their successors and assigns, and the current and
former owners, shareholders, directors, officers, partners, managers, members,
employees, agents, attorneys, representatives, and insurers of such
corporations, firms, associations, partnerships, and entitles, and their
guardians, successors, assigns, heirs, executors, and administrators
(collectively, “Company Releasees”) from any and all claims, liabilities,
obligations, agreements, damages, causes of action, costs, losses, and
attorneys’ fees and expenses whatsoever, whether known or unknown, whether or
not connected with or related to the Employment Agreement, Neustadt’s employment

1



--------------------------------------------------------------------------------



 



      by the Company, or the cessation of that employment, including (without
limitation) any dispute, claim, charge, or cause of action arising under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., the Texas
Commission on Human Rights Act, Tex. Labor Code § 21.001, et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001, et seq., and any other municipal, local, state, or federal law, common or
statutory, which may have arisen, or which may arise, prior to or at the time of
the execution of this Agreement.     (b)   The Company, for itself and on behalf
of its agents, attorneys-in-fact, assigns, and successors and the Subsidiaries
and their respective agents, attorneys-in-fact, assigns, and successors,
IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES
Neustadt and his agents, attorneys-in-fact, guardians, successors, assigns,
heirs, executors, and administrators (collectively, “Neustadt Releasees”) from
any and all claims, liabilities, obligations, agreements, causes of action,
costs, losses, damages, and attorneys’ fees and expenses whatsoever, whether
known or unknown, connected with or related to the Employment Agreement,
Neustadt’s employment by the Company or the cessation of that employment which
may have arisen, or which may arise, prior to or at the time of the execution of
this Agreement; excluding from the foregoing release, however, any claim that
the Company may hereafter have arising from or relating to any third-party
claims made against the Company because of any actions taken by Neustadt, or any
commitments or representations made by Neustadt, that violated any of Neustadt’s
fiduciary obligations to the Company.     (c)   Each of the Parties acknowledges
and agrees that it or he is expressly releasing all claims known and suspected
as well as all those unknown or not suspected and that its or his release
includes and contemplates the extinguishment of all claims under any and all
applicable laws.     (d)   Neustadt also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against, any of the Company Releasees
based upon any of the claims released in paragraph 2(a) above.     (e)   The
Company also COVENANTS NOT TO SUE, OR OTHERWISE PARTICIPATE IN ACTION OR CLASS
ACTION against, any of the Neustadt Releasees based upon any of the claims
released in paragraph 2(b) above.

     3. Revocation: Neustadt may revoke this Agreement by written notice to the
Company within seven days after his execution hereof (the “Revocation Period”).
Neustadt agrees that he will not receive the payments and benefits provided by
this Agreement if he revokes this Agreement. Neustadt also acknowledges and
agrees that if written notice of revocation of this Agreement has not been
received by the Company before the expiration of the

2



--------------------------------------------------------------------------------



 



Revocation Period, he will have forever waived his right to revoke this
Agreement, and this Agreement shall thereupon and thereafter be enforceable.

     4. Non-Admission: Neustadt acknowledges and agrees that by entering into
this Agreement, the Company does not admit, but specifically denies, any
violation of any local, state, or federal law.

     5. Return of Company Property: Neustadt agrees that he shall return all
property belonging to the Company or any of the Subsidiaries in his possession,
custody, or control on, or as soon as practicable after, the Separation Date.

     6. Mutual Non-Disparagement: Neustadt, solely on behalf of himself and his
attorneys, and the Company, solely on behalf of its officers, directors,
partners, managers, members, employees, agents, and attorneys who are managing
agents with actual authority to speak for the Company, with regard to Neustadt
and his employment with the Company and his service to the Subsidiaries,
expressly acknowledge, agree, and covenant that they will not make any
statements, comments, or communications that could constitute disparagement of
one another or that may be considered to be derogatory or detrimental to the
good name or business reputation of one another; provided, however, that the
terms of this paragraph shall not apply to communications between Neustadt and
his spouse, mental health professional, clergy, or attorneys, or between the
Company and its advisors and attorneys, to the extent (in any such case) that
such communications are subject to a claim of privilege existing under common
law, statute, or rule of procedure. Where applicable, this mutual
non-disparagement covenant applies to any public or private statements,
comments, or communications in any form, whether oral, written, or electronic.
The Parties further agree that they will not in any way solicit any such
statements, comments, or communications.

     7. Payments and Benefits to Neustadt: In consideration for all of
Neustadt’s covenants herein:



  (a)   The Company shall pay Neustadt, upon expiration of the Revocation Period
(if this Agreement has not been revoked by Neustadt), $1,000. Such amount shall
be paid by check drawn on an account of the Company.     (b)   The Company shall
provide Neustadt, as a former officer of the Company and a former officer and
director of certain of the Subsidiaries, rights to indemnification under the
applicable corporate documents of the Company and the Subsidiaries and coverage
under any directors’ and officers’ insurance policy maintained by the Company
for itself and the Subsidiaries.     (c)   The Company shall accelerate, upon
the expiration of the Revocation Period, the vesting of all outstanding and
unvested options to purchase shares of the Company’s Common Stock granted to
Neustadt under the Company’s applicable stock incentive plans and held by him as
of the Separation Date. The Company shall also release, upon expiration of the
Revocation Period, the forfeiture restrictions on all shares of Common Stock
granted to Neustadt as restricted stock under the Company’s applicable stock
incentive plan and held by him as of the

3



--------------------------------------------------------------------------------



 



      Separation Date. Each existing option agreement and restricted stock
agreement between the Company and Neustadt regarding those outstanding options
or shares of restricted stock, as applicable, shall be deemed amended by the
preceding sentence.     (d)   The Company shall afford Neustadt three months
after the Separation Date to exercise his vested options to purchase shares of
the Company’s Common Stock under the Company’s applicable stock incentive plans.
The Company shall cooperate with Neustadt in the exercise of those options that
he chooses to exercise (in accordance with the terms of the documents governing
those options).

     8. Tax Consequences of Payments: The Parties acknowledge and agree that the
Company shall not withhold taxes or FICA from any of the payments and benefits
described in paragraph 7 above and shall only report those proceeds as income as
required by law. Neustadt, in consultation with his tax advisor, shall determine
issues respecting the tax consequences of these payments. Neustadt agrees to
indemnify the Company against, and hold the Company harmless from taxes, if any,
and any penalties and interest assessed against the Company resulting from the
Parties’ tax treatment of the payments and benefits described in paragraph 7
above.

     9. No Effect on Other Agreements. This Agreement does not affect or
supersede (a) the General Release and Covenant Not to Sue between the Parties
dated as of June 30, 2004, which shall continue to be effective, or (b) any of
the Parties’ respective post-employment covenants or obligations expressed or
referred to in the Employment Agreement, which shall continue to be effective.

     10. Governing Law and Venue: This Agreement shall be governed by, enforced
under, and construed in accordance with the laws of the State of Texas, except
only to the extent preempted by federal law. Venue for any action or proceeding
relating to this Agreement or the consulting relationship hereunder shall lie
exclusively in courts in Dallas County, Texas.

     11. Statement of Understanding: By executing this Agreement, Neustadt
acknowledges that (a) he has had at least 21 days to consider the terms of this
Agreement and has considered its terms for that period of time or has knowingly
and voluntarily waived his right to do so; (b) he has consulted with, or has had
sufficient opportunity to consult with, an attorney of his own choosing
regarding the terms of this Agreement; (c) he has read this Agreement and fully
understands its terms and their import; (d) except as provided by this
Agreement, he has no contractual right or claim to the benefits described
herein; (e) the consideration provided for herein is good and valuable; and (f)
he is entering into this Agreement voluntarily, of his own free will, and
without any coercion, undue influence, threat, or intimidation of any kind or
type whatsoever.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



EXECUTED in Irving, Texas, this 30th day of June, 2005.

                  /s/ DONALD H. NEUSTADT       DONALD H. NEUSTADT           

EXECUTED in Irving, Texas, this 30th day of June, 2005.

            ACE CASH EXPRESS, INC.
      By:   /s/ JAY B. SHIPOWITZ                      

 